Exhibit 10.1

[Tri Counties Bank Letterhead]

 

  

Glenn C. Hunter

Senior Vice President,

Chief Human Resources Officer

August 9, 2018

Mr. Peter Wiese

***

***

Dear Peter:

On behalf of TriCo Bancshares (“TriCo”) and Tri Counties Bank (the “Bank”), I am
pleased to confirm our offer of employment to you for the position of Executive
Vice President, Chief Financial Officer. The Executive Vice President title is
subject to approval of the Board of Directors and will be placed on the agenda
of the next scheduled Board Meeting following your reporting date. The position
is located in the Chico market, and reports to Rick Smith, President and Chief
Executive Officer. Your anticipated start date will be Tuesday, August 14, 2018
unless an alternative date is mutually agreed to, and is contingent on
completion and receipt by the Bank of a satisfactory background check.

Peter, your annual base salary will be $480,000.00. Additionally, for 2018, you
will also receive a sign-on bonus of $150,000.00. In addition to your base
salary, you will be eligible for an annual target bonus opportunity of up to 40%
of your base salary. For the 2018 calendar year, your bonus will be pro-rated
based on your reporting date. Your awards for 2019 and future years will be
based on achievement of personal and organizational goals including bank
performance. Additional specific metrics and objectives are to be established by
you and Rick Smith.

Starting in 2019, you will also be eligible to participate in the Bank’s
Restricted Stock Unit (RSU) program, subject to Board approval, at a target of
40% of your base salary. An overview of the RSU Program was previously forwarded
to you for your information; it is titled: “RSU and PSU Essentials”.

Peter, you will also be eligible to participate in a New Hire Equity Grant under
our equity incentive plan that commences with the start of your employment. The
term of this program is four years, and you will receive a one-time award of
10,000 time-based Restricted Stock Units (RSUs). Vesting of the RSUs will take
place in equal installments on the first four anniversaries of your vesting
commencement date. You must be on the job on the date of your anniversaries for
vesting to occur. You will be provided a more detailed document on this Plan
following the start of your employment. Participation in this Plan is also
subject to Board approval.



--------------------------------------------------------------------------------

In the event your employment is terminated within the first twelve months of
your start date for a reason other than cause, you will be eligible for a
severance payment equal to one year’s base salary if you execute and do not
revoke a Severance and Release Agreement. To receive this severance payment, you
must execute the Severance and Release Agreement within 30 days of your
termination and allow it to become effective, in which case the Bank will pay
such severance in a lump sum on the 45th day following your termination.

Additionally, the Bank will initiate a Change of Control Agreement consistent
with that of other bank executives. The Agreement will be effective upon your
employment with the Bank.

Your home office will be in Roseville, California; however, you will be expected
to make yourself available in Chico, California as needed or requested, and will
work with Rick Smith for an acceptable time schedule in Chico, CA.
Notwithstanding the foregoing, in order to assure a smooth transition into your
position, we agree that the expectation of being in Chico will be inclusive of
Monday of each week, and not be less than four (4) days a week through 2018
unless business needs require your presence at another location. For the period
following your start date and through the balance of 2018, you will be eligible
for reimbursement of temporary housing expenses. All expense reimbursements will
be based on approved receipts consistent with the Bank’s expense reimbursement
policies.

Peter, as an employee, you will be eligible to receive certain employee
benefits, including four weeks’ vacation, holidays, participation in the Bank’s
medical, dental and vision plans, and participation in the Bank’s Executive
Deferred Compensation Plan, and other benefits available to similarly situated
executive management. The exact accrual for year 2018 vacation benefit will be
determined by your reporting date. Additionally, you will be eligible to
participate in the Bank’s ESOP and 401(k) Plans based on the eligibility
criteria of those Plans. A summary of the Bank’s benefit plans will be forwarded
to you, and your group insurance benefits will be effective on your first day of
employment. Should you have any questions about any of the plans outlined in
those documents, please contact Marilyn Kirklin at 530-898-0300, ext. 88717. You
should be aware that the Bank may modify benefit plans, job titles and salaries,
bonuses, commissions and incentives from time to time as it deems necessary or
appropriate.

As a Tri Counties Bank employee, you will be expected to comply with our
policies and procedures, acknowledge in writing that you have read the handbook,
and will comply with sections that, among other things, prohibit the
unauthorized disclosure of Tri Counties Bank’s proprietary information. By
making this offer, the Bank does not wish to receive or obtain the benefit of
any trade secrets or confidential information of any of your former employers.
Accordingly, the Bank cautions you not to disclose any trade secrets or
confidential information of any former employer to anyone at Tri Counties Bank,
nor to use any such trade secrets or confidential information for the benefit of
the Bank. The Bank further cautions you not to bring with you any originals or
copies of papers, documents, notes, or other materials, whether stored
electronically or otherwise, which belong to any former employer or which
contain any trade secrets or confidential information of any former employer.



--------------------------------------------------------------------------------

As has been discussed, the Bank reserves the right to conduct background
investigations and/or reference checks on all of its potential employees.

For purposes of federal immigration law, you will be required to provide to the
Bank documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three
(3) business days of your date of hire.

The Bank is excited about your joining and looks forward to a mutually
beneficial and productive relationship. Nevertheless, you should be aware that
your employment with the Tri Counties Bank is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Bank is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice.

Please indicate your official acceptance of this offer by signing and scanning
this offer letter, and returning it via e-mail no later than the close of
business (5:00 pm PST) on Friday, August 10, 2018. Alternatively, you may fax a
copy to me at (530) 898-0308.

Peter, congratulations! We are very pleased that you will be joining the growing
and dynamic Tri Counties Bank team. This is an exciting time at the Bank and we
are confident that your efforts will result in a meaningful contribution to the
performance of Tri Counties Bank, and that you will enjoy a rewarding employment
experience.

Sincerely,

/s/ Glenn C. Hunter

Glenn C. Hunter

Senior Vice President

Chief Human Resources Officer

 

cc:

Rick Smith

    

Marilyn Kirklin

 

Signature of Acceptance:    Date:

/s/ Peter G. Wiese

  

8/10/2018